MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                            FILED
court except for the purpose of establishing                           Dec 10 2019, 10:34 am

the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Leanna Weissmann                                        Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                   Attorney General of Indiana

                                                        Josiah Swinney
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Milton Antonio Garcia,                                  December 10, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1583
        v.                                              Appeal from the LaGrange
                                                        Superior Court
State of Indiana,                                       The Honorable Lisa Bowen-
Appellee-Plaintiff.                                     Slaven, Judge
                                                        Trial Court Cause No.
                                                        44D01-1606-F2-5



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1583| December 10, 2019                Page 1 of 4
                                          Case Summary
[1]   In June of 2019, the trial court sentenced Milton Antonio Garcia to thirty years

      of incarceration after he pled guilty to Level 2 felony burglary. Garcia contends

      that his sentence is inappropriate. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On June 12, 2016, Garcia boasted to three of his friends that he knew about a

      home in LaGrange County that had numerous guns that he had failed to steal

      when he had burglarized the same home a few years previously. The group

      agreed to burglarize the home. Residing in the LaGrange County home was

      sixty-eight-year-old Phil Curtis along with his sixty-five-year-old wife and

      ninety-four-year-old mother-in-law. After arriving at the residence, Garcia and

      two of his co-defendants pried open the door while the other co-defendant

      remained in his vehicle. Garcia and one of the co-defendants were armed with

      handguns. As they broke into the residence, they startled Curtis, who had been

      asleep on the couch. Curtis was struck in the back of the head with a handgun

      and ordered to open the safe. Upon his hesitation, Curtis was told that he

      would be shot in the knee, stomach, or head if he refused to open the safe. At

      that point, one of the co-defendants fired his handgun inside the residence.

      Garcia yelled at Curtis, “I’m tired of f***ing with you,” tr. p. 27, and told the

      co-defendant holding Curtis at gunpoint to “Pop that m*****-f*****.” Id.

      Finally, Garcia and his co-defendants gained access to Curtis’s safe and stole

      numerous guns, collectible coins, and prescription drugs. During the burglary,

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1583| December 10, 2019   Page 2 of 4
      Curtis’s wife and mother-in-law heard the attack from upstairs and called law

      enforcement. Upon law enforcement’s arrival, the co-defendants were arrested

      in or near the residence, but Garcia was not apprehended until he was found in

      a neighboring county with many of the stolen items inside his vehicle.


[3]   On June 16, 2016, the State charged Garcia with Level 2 felony burglary, Level

      3 felony armed robbery, and Level 3 felony criminal confinement. Pursuant to a

      plea agreement, Garcia agreed to plead guilty to burglary with sentencing at the

      discretion of the trial court. In exchange, the State agreed to dismiss the

      remaining charges. On June 19, 2019, the trial court accepted the plea

      agreement and sentenced Garcia to thirty years of incarceration.



                                Discussion and Decision
[4]   Garcia contends that his thirty-year sentence is inappropriate. We may revise a

      sentence if, “after due consideration of the trial court’s decision, the Court finds

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” Ind. Appellate Rule 7(B). “Sentencing is principally

      a discretionary function in which the trial court’s judgment should receive

      considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008)

      (internal citations omitted). The defendant bears the burden of proving that his

      sentence is inappropriate in light of both the nature of his offense and his

      character. Gil v. State, 988 N.E.2d 1231, 1237 (Ind. Ct. App. 2013). Garcia was

      sentenced to thirty years for his Level 2 felony burglary conviction, the

      maximum possible penalty. Ind. Code § 35-50-2-4.5.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1583| December 10, 2019   Page 3 of 4
[5]   The nature of Garcia’s egregious offense does not support a reduction in his

      sentence. Garcia was convicted of Level 2 felony burglary after he led a group

      of co-defendants in burglarizing Curtis’s home for a second time. Sixty-eight-

      year-old Curtis was struck in the head with a handgun and Garcia ordered the

      co-defendant who was holding Curtis at gunpoint to “Pop that m*****-f*****.”

      Tr. p. 27. In addition to Curtis, Garcia also victimized Curtis’s sixty-five-year-

      old wife and ninety-four-year-old mother-in-law, who were present in the

      residence during the burglary.


[6]   Garcia’s character also does not support a reduction in his sentence. At twenty-

      seven years old, Garcia has prior convictions for Level 4 felony burglary, Level

      4 felony unlawful possession of a firearm by a serious violent felon, Level 6

      felony failure to return to lawful detention, and five misdemeanors. Garcia has

      also violated the terms of his probation and community corrections. Moreover,

      this was the second time Garcia burglarized the Curtis residence, which clearly

      demonstrates that despite Garcia’s prior contacts with the criminal justice

      system, he is unwilling to conform his actions to societal norms. Garcia has

      failed to establish that his sentence is inappropriate.


[7]   The judgment of the trial court is affirmed.


      Robb, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1583| December 10, 2019   Page 4 of 4